DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by USPTO from a participating IP Office on 09/06/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mierke et al. WO 2007144104 (as provided in Applicants’ IDS), in view of Jouanlanne (US Pub. 2020/0227829).

Regarding claim 1, Mierke in figures 3-5 discloses an antenna, comprising: a dielectric substrate (dielectric carrier 5); an antenna element (radiation surface 7) formed on a first surface of the dielectric substrate (5); a ground element (ground surface 3) formed on a second surface of the dielectric substrate (5); and a metal conductor plate (electrically conductive patch element 13) disposed over, and at a spaced distance from, the first surface of the dielectric substrate (dielectric carrier layer 5), the metal conductor plate (13) being larger than the ground element (ground surface 3). 
Mierke does not explicitly discloses: wherein the antenna element has a square shape, and a length of a side of the antenna element is set to λ/2 by including an effect of wavelength reduction resulting from a relative permittivity of the dielectric substrate.
However, wavelength reduction effects in dielectric printed antennas is a common effect to consider in the antenna art. For instance, Jouanlanne in figure 1 teaches an antenna wherein the antenna element (10) has a square shape, and a length of a side of the antenna element is set to λ/2 (para. 65) by including an effect of wavelength reduction resulting from a relative permittivity of the dielectric substrate (14). (See equation in para. 59, wherein the frequency is determined in terms of the length and width of the antenna elements and the relative permittivity of the dielectric substrate. Also, para. 65: the value of the permittivity of the dielectric substrate can influence the length of the plate/antenna element)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of wavelength reduction effects in dielectric printed antennas, as taught by Jouanlanne in the antenna of Mierke to form the claimed invention in order to reduce the thickness of the dielectric substrate by selecting the right permittivity for the working frequency the antenna element is intended to radiate without a mismatch on the impedance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845